Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-10, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/721226. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, one practicing the inventions of the copending claims would practice the instantly claimed inventions.  Copending claim 1 discloses the general process steps of the instant claim 1 except for the white pigment in only the second thermally expandable layer.  Copending claim 9 requires white pigment in the second thermally expansive layer and requires no white pigment in the first thermally expansive layer which falls within the scope of the instant claim 1.
Copending claim 17 recites the white pigments of the instant claim 2.  
Copending claim 2 recites the requirements of the instant claim 3.
Copending claim 6 recites the requirements of the instant claim 4.
Copending claim 15 recites the requirements of the instant claims 5 and 13.
Copending claim 4 recites requirements falling within the scope of the instant claims 6, 14, and 20.  “[S]everal” of the copending claims falls within the range 1-10 of the instant claims 14 and 20.
Copending claims 12 and 17 recite requirements falling within the scope of the instant claims 7 and 15.
Copending claim 17 recites the requirements of the instant claims 8 and 16.
Copending claim 2 recites the requirements of the instant claim 9 and the copending sheet of copending claim 2 is intended to be thermally expanded according to copending claim 12.
Copending claim 18 recites the requirements of the instant claim 10.
Copending claim 13 recites the limitations of the instant claim 17.
Copending claim 18 falls within the scope of the instant claim 18.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-9, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-281112, Nakakawara et al., the supplied English translation being referenced below unless otherwise noted.

Regarding claims 1 and 2:

Nakakawara discloses a method of making a thermally expandable sheet by forming a first layer on a substrate that contains a first thermally expandable material and applying a second layer containing a second thermally expandable material over the first layer.  See Nakakawara, paragraphs [0005], [0006], and [0018].  The second thermally expandable layer of Nakakawara contains titanium oxide which falls within the scope of the white pigment of the instant claims 1 and 2.  See paragraph [0018] and [0055], noting that the other additives of paragraph [0055] include the titanium oxide.  Nakakawara therefore teaches the use of white pigment in the top expandable layer and does not require titanium dioxide in the expandable layer between the substrate and the tope expandable layer.  Nakakawara therefore anticipates the instant claims 1 and 2.

Regarding claim 3:

Nakakawara teaches the secondary thermally expansive layer being formed at a thickness that is thinner than the thickness of the first thermally expansive layer at paragraphs [0005] and [0028].

Regarding claim 4:

Nakakawara discloses an ink reception layer that receives ink on the second thermally expansive layer at paragraphs [0005], [0006], [0018], and [0035] noting the printing layer therein.

Regarding claim 5:

Nakakawara, paragraphs [0005], [0006], [0018], and [0028], teaches that the first and second thermally expansive layers are made of the same material.

Regarding claim 6:

Nakakawara, paragraph [0020] discloses the thermally expandable microcapsules as having a diameter of 15-30 microns.  Nakakawara, paragraph [0028] discloses the second layer as having a thickness of 0.03-0.05 mm or 30 to 50 microns.  These film thicknesses and diameters make the films 1-3 1/6 times the particle diameters, which falls within the scope of the instant claim 6.  Nakakawara, paragraph [0019] discloses a shell containing a vaporizing substance in the shell.  Nakakawara therefore anticipates the instant claim 6.

Regarding claims 7-9, 13-17, and 20:

Nakakawara, paragraph [0029] discloses heating the above discussed substrates of Nakakawara to give the shaped object production method of the instant claims 7-9, 13-17, and 20 when combined with the disclosures of Nakakawara discussed above.

7.     Claims 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the inventions of the instant claims 11, 12, and 19 and does not provide proper rationale to modify the prior art into the inventions of the instant claims 11, 12, and 19.

8.     The instant claims 10 and 18 are not rejected over prior art.  The obviousness type double patenting rejection above is not a prior art rejection.

The prior art considered does not disclose the inventions of the instant claims 10 nad 18 and does not provide proper rationale to modify the prior art into the inventions of the instant claims 10 and 18.

9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762